Citation Nr: 1325554	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  11-07 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence to reopen a service connection claim for depression has been received.  

2.  Entitlement to service connection for a psychiatric condition, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1976 to May 1979.  

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO declined to reopen a service connection claim for depression.  In June 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in March 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) also in March 2011.  

In May 2011, the Veteran testified during a Board video-conference hearing held before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In May 2011, the Veteran submitted additional evidence for the file, along with a waiver of his right to have this evidence initially considered by the RO.  This evidence is accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

A July 2013 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board's decision reopening the claim for service connection for a psychiatric condition to include depression is set forth below.  With respect to that reopened claim, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the holding in Clemons, the Board has recharacterized the originally filed claim for depression more generally following the disposition to reopen the claim, to include a consideration of service connection for a psychiatric disorder other than depression as reflected on the cover page, to allow for the most liberal interpretation of the Veteran's claim.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision.

As a final preliminary matter, the Board notes that, the issue of entitlement to service connection for a posttraumatic stress disorder has not been raised in this case, nor does the file contains a diagnosis of PTSD at this time.  Therefore, this condition will not be addressed in this appellate decision and remand.  

The service connection claim for a psychiatric condition to include depression on the merits is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.   

2.  In a July 2003 rating decision, the RO denied service connection for depression; the Veteran did not perfect an appeal of that decision.  

3.  The Veteran filed to reopen the service connection claim for depression, in April 2008.  

4.  Additional evidence associated with the claims file since the July 2003 rating decision is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the service connection claim for depression, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The July 2003 rating decision in which the RO declined to reopen a service connection claim for depression, is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).   

2.  As pertinent evidence received since the July 2003 denial is new and material, the criteria for reopening the service connection claim for depression, are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012) (as in effect for claims filed on and after August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).  

Given the favorable disposition of the request to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, such as psychoses, may also be established on a presumptive basis by showing that such a disease manifested itself to a compensable degree (10 percent or more for a psychosis) within a prescribed period following separation from service (one year for a psychosis).  38  U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

The Veteran's service connection claim for depression was originally denied in a July 2003 rating action based on a finding that service treatment records revealed no complaints, treatment or diagnosis of depression or any psychiatric disorder, and that post service, depression was not treated until 1996, 17 years after service.  Essentially, the claim denied based on a lack of evidence linking the claimed psychiatric condition to service.  Although notified of the denial of the claim and of his appellate rights in an August 2003 letter, the Veteran did not initiate an appeal of the July 2003 RO decision.  See 38 C.F.R. § 20.200.  The RO's July 2003 denial of the claim is therefore final as to the evidence then of record, and is not subject revision on the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.   

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Veteran requested that VA reopen the previously-denied claim for service connection in April 2008.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the July 2003 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  

Here, additional evidence has been associated with the claims file since July 2003 that pertains to the service connection claim for depression.  In this regard, the file contains a medical assessment of the Veteran provided by K.K., DNP, CRNP-BC, dated in March 2009.  Therein, she indicated that the Veteran had been seen for an initial evaluation and that after reviewing his history, it was her opinion that it was more likely than not that the Veteran's depression was influenced by his service-connected long thoracic nerve injury.  

In April 2011, K.K., DNP, CRNP-BC, provided a second medical statement.  At that time, she noted that the Veteran had been treated by her practice since 2009, most recently for bipolar disorder.  She explained that during that course of treatment, the Veteran had provided a lay history of being molested during service 30 years previously, reporting that this trauma had affected him for his entire life and caused on-going depression.  She opined that after reviewing the history, it was more likely than not that the Veteran's depression was influenced by this traumatic event.  

Where VA has previously denied a claim because one element of service connection is missing, the case must be reopened when evidence potentially fulfilling the missing element is submitted.  See Molloy v. Brown, 9 Vet. App. 513 (1996).  Further, the United States Court of Appeals for Veterans Claims (Court) has recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, viewing the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Id.  

Essentially, the aforementioned new evidence added to the record pertains to the material issue of whether current manifestations of depression are etiologically related to service or a service-connected condition, and reflects that evidence potentially addressing the missing nexus element has been submitted.  In accordance with the aforementioned Court decisions, as evidence raising a reasonable possibility of substantiating the element of current disability has now been added to the claims file, the claim must be reopened.  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection claim for depression, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence to reopen the claim for service connection for depression has been received, to this limited extent, the appeal is granted.  


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claims on appeal on appeal is warranted.   

As discussed above, the Board is reopening the Veteran's service connection claim for depression and has expanded the claim to include any other potentially manifested psychiatric conditions; however, a review of the record reflects that the RO has not considered this claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Board also finds that additional RO development of the claim on the merits, is warranted.

A brief review of the evidence reflects that the Veteran was seen by Dr. H.G., a private psychiatrist, in April 2008.  The doctor noted that the Veteran had been seen at the Washington CBOC in March 2008, at which time depression screen was positive, with indications of moderately severe depression.  In his April 2008 medical statement Dr. H.G. opined that the Veteran's depression had been worsened by chronic right shoulder pain caused by permanent long thoracic nerve palsy, correlating with clinical symptoms of depression.  In December 2008, the Veteran underwent a VA examination, at which time the examiner indicated that the appropriate diagnosis was paranoid schizophrenia, not depressive disorder, not caused by or the result of paralysis of the long thoracic nerve.    

Thereafter, two medical statements were provided for the record by K.K., DNP, CRNP-BC.  In the first statement of March 2009, she indicated that the Veteran had been seen for an initial evaluation and that after reviewing his history, it was her opinion that it was more likely than not that the Veteran's depression was influenced by his service-connected long thoracic nerve injury.  In April 2011, K.K., DNP, CRNP-BC, provided a second medical statement, noting that the Veteran had been treated by her practice since 2009, most recently for bipolar disorder.  She explained that during that course of treatment, the Veteran had provided a lay history of being molested during service 30 years previously, reporting that this trauma had affected him for his entire life and caused on-going depression.  She opined that after reviewing the history, it was more likely than not that the Veteran's depression was influenced by this traumatic event.

In Board hearing testimony presented in May 2011, the Veteran stated that his depression began right after he got out of service when his scapular condition returned.  He also indicated that he had been the victim of military sexual trauma, reportedly occurring on one occasion in late 1976 or early 1977.  The Veteran indicated that he did not report the incident during service.  The Veteran indicated that he was being treated for his psychiatric issues at: a private a neuro psychiatric center; Jefferson Hospital starting in 1981 and 1982; and through a VA facilities in Oakland and Highland (Pittsburgh, PA), last seen in approximately December 2010.  In this regard it appears that full records from a private neuro psychiatric center dated from March 2009 to January 2011 are on file, as are records from Jefferson Hospital dated from January 1989 to February 2002.  Records from the VAMC in Pittsburgh PA are also current to April 2008. 

The Board notes that fulfillment of VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In a claim for service connection, competent medical or lay evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for purposes of a VA examination). In this case, in order to clarify several critical matters, a new examination is warranted under the circumstances.  

Given the conflicting facts of this case, as well as the different theories of entitlement, the Board concludes that fulfillment of VA's duty to assist a claimant includes providing a medical examination and obtaining a medical opinion, as it is necessary to make a decision on the claim.  Essentially, a comprehensive VA mental disorders examination is required in order to address the critical matters in this case including identifying by diagnosis, any currently manifested psychiatric disorder(s), and determining the onset and etiology of any such psychiatric disorder(s), to include consideration of secondary service connection, and reported in-service sexual trauma.

Pursuant to the VA examination relating to service connection claim for a psychiatric condition being sought by virtue of this remand, the Veteran is hereby notified that failure to report for any scheduled examination(s), without good cause, could result in denial of his claim.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

Prior to arranging for the Veteran to undergo further examinations, to ensure that all due process requirements are met, and that the record before each examiner is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  Including those mentioned by the Veteran at the Board video conference hearing, which are not already on file.  

As regards VA treatment records, in his hearing testimony presented in 2011, the Veteran reported receiving treatment from the VA medical facilities in Oakland and Highland, PA (essentially both in the Pittsburgh PA area).  The claims file contains VA medical records from these facilities dated to April 2008; however, it appears that more recent VA records exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Highland and Oakland, PA VA medical facilities any outstanding, pertinent records of mental health evaluation and/or treatment for a psychiatric disability, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

Furthermore, the RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  Specific to his reports of sexual trauma which occurred in service, the RO should request  that the Veteran provide as much detailed information as possible relating to this incident.   

Thereafter, the RO should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization following the procedures prescribed in 38 C.F.R. § 3.159 (2012).  

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the RO should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the service connection claim for PTSD, and the increased rating claim for a right knee disability.  The RO's adjudication of each claim should include consideration of all evidence added to the record since the RO's last adjudication of the claims-to include, for the sake of efficiency, evidence submitted directly to the Board (notwithstanding the waiver of initial RO consideration of the evidence).  

Accordingly, these matters are hereby REMANDED for the following action:  

1.  The RO should obtain from the Highland/Oakland/Pittsburgh VA medical facilities all outstanding, pertinent records of mental health  evaluation, hospitalization, and/or treatment of the Veteran, dated from April 2008 forward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the service connection claim for a psychiatric condition.  The RO should explain the type of evidence that is the Veteran's ultimate responsibility to submit.  

In its letter, the RO should request that the Veteran provide detailed information regarding his reported incident of a sexual assault/trauma during service, and furnish him with the appropriate forms(s) to do so.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  Obtain the following private medical evidence, as identified by the Veteran during his 2011 Board hearing, for which authorization forms have already been completed and are on file: 

a.  Records from the NeuroPsychiatry Center in Bridgeville, PA dated from January 2011, forward.  

b.  Records from the Jefferson Hospital dated prior to January 1989 and from February 2002, forward.  

4.  After all records and/or responses from each contacted entity are associated with the claims file, the RO should arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.  

The entire claims file, to include a complete copy of the REMAND and any further lay information from the Veteran regarding his in-service sexual trauma, must be made available to the individual designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented psychiatric history and assertions, as well as of prior clinical findings and opinions made by VA and private clinicians.  All indicated tests and studies ( to include psychological testing, if deemed warranted) should be accomplished (with all results made available to the examiner prior to the completion of his or her report) and all clinical findings should be reported in detail.  

a.  The examiner is also asked to identify and diagnosis any currently manifested psychiatric and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric condition, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from May 1976 to May 1979 or during the first-post service year.  In this regard, the Veteran's reports of sexual trauma/assault occurring in service should be considered and evaluated.

b.  The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric condition is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service).  Again, the Veteran's reports of sexual trauma/assault occurring in service should be considered and evaluated.

c.  The Veteran has also claimed service connection for a psychiatric disorder, based on a claimed secondary relationship to a service-connected condition, described as a winged scapula, right thoracic nerve injury.  Following a review of the service and post-service medical records, the lay statements of record, and any other pertinent evidence in the Veteran's claims folder, the examiner must provide an opinion as to following question: is it at least as likely as not (at least a 50 percent probability) that currently claimed psychiatric condition, was proximately caused, or aggravated (i.e., permanently worsened) beyond its natural progress, by the service-connected scapula injury?   

If aggravation (i.e., permanent worsening) is found, to the extent possible, the examiner should identify the clinical signs, symptoms and manifestations which establish: (1) the degree of severity before the onset of aggravation (permanent worsening) of the condition; and (2) the degree of severity at the onset of aggravation (permanent worsening) of the condition.   

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than a 50 percent); "at least as likely as not" (meaning a likelihood of at least 50 percent); or, "less likely than not" or "unlikely" (meaning that there is less than 50 percent likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.   

In answering the questions posed above, the examiner is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, and that his reports must be considered in formulating the requested opinion.  In providing these opinions, the examiner is requested to evaluate the Veteran's lay history as appropriate and pertinent.  If the Veteran's lay reports are discounted, the examiner should provide a rationale for doing so.  A complete rationale should be given for any opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.  If the examiner determines that it is not feasible to respond to any of the requested inquiries the examiner should explain why it is not feasible to respond 

The examiner should set forth all examination findings, as well as testing results (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report. 

5.  If the Veteran fails to report for any scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examination(s) sent to him by the pertinent VA medical facility.  

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should adjudicate the service connection claim on appeal, under both the theories of direct and secondary service-connection..   

If the Veteran fails, without good cause, to report to the  VA examination scheduled in connection with the reopened claim, in adjudicating the claim , the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.   

8.  If the benefit sought on appeal remain denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered (to particularly include 38 C.F.R. §3.655(b), as appropriate), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).


This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


